IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-10993
                          Conference Calendar



DANIEL IFY IWEGBU,

                                           Petitioner-Appellant,

versus

RALPH J. PAYNE, Warden,

                                           Respondent-Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:00-CV-271-C
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Daniel Ify Iwegbu (#22600-077) has appealed the district

court's judgment dismissing with prejudice his application for a

writ of habeas corpus under 28 U.S.C. § 2241.    Iwegbu contends

that he did not have a complete trial transcript on direct appeal

and that he received ineffective assistance of counsel at trial.

The district court held that Iwegbu's claims cannot be brought in

a proceeding under 28 U.S.C. § 2241.    Iwegbu contends that, under

the "savings clause" of 28 U.S.C. § 2255, he should be permitted

to pursue relief under 28 U.S.C. § 2241.    Iwegbu has failed to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-10993
                                -2-

carry his burden of showing that his remedies under 28 U.S.C.

§ 2255 are inadequate or ineffective.     See Kinder v. Purdy, 222
F.3d 209, 212-15 (5th Cir. 2000); Pack v. Yusuff, 218 F.3d 448,

452-53 (5th Cir. 2000).   The judgment is AFFIRMED.

     Iwegbu has moved for leave to supplement his brief with an

exhibit pertinent to his denial-of-trial-transcript claim.

Because it is not necessary to consider this claim to resolve the

appeal, the motion is DENIED.

     JUDGMENT AFFIRMED; MOTION DENIED.